Citation Nr: 1542829	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-31 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic otitis media, otherwise known as chronic middle ear disease.

2.  Entitlement to service connection for cholesteatoma, to include as secondary to chronic middle ear disease.

3.  Entitlement to service connection for Meniere's disease, to include as secondary to chronic middle ear disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing at the RO.  A transcript of that hearing is associated with the claims file.  The case was remanded by the Board in November 2014 for further development.

The issue originally presented to the Board was whether the Veteran's Meniere's disease should be service connected.  However, after review of the record, the Board finds that the issues of entitlement to service connection for three diseases (Meniere's disease, chronic middle ear disease, and cholesteatoma) have been presented in this appeal.  See 38 C.F.R. § 3.310 (2015) (service connection is warranted for disability caused and/or aggravated by service-connected disability) and Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that a service connection claim includes all theories under which service connection may be granted).  The Board has recharacterized the issues presented in this appeal accordingly.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  While there is clear and unmistakable evidence that the Veteran's chronic middle ear disease pre-existed service, there is not clear and unmistakable evidence that the Veteran's chronic middle ear disease was not aggravated by service.

2.  The Veteran's cholesteatoma and Meniere's disease are shown to be as likely as not secondary to his service-connected chronic middle ear disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chronic middle ear disease have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).  

2.  The criteria for entitlement to service connection for cholesteatoma, to include as secondary to chronic middle ear disease, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for entitlement to service connection for Meniere's disease, to include as secondary to chronic middle ear disease, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As addressed below, the Board grants in full the benefits sought on appeal.  Thus, the Board need not discuss compliance with VA's statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.
II. Analysis 

The Veteran seeks to establish his entitlement to service connection for Meniere's Disease.  He contends that the disease started in service and progressively worsened after discharge.  See August 2015 Informal Hearing Presentation.  The VA examiners also discussed the Veteran's chronic middle ear disease and cholesteatoma.  See August 2013 VA Examination Report; April 2015 VA Addendum.  In light of this discussion, the Board finds that the evidence of record also raises the issues of entitlement to service connection for cholesteatoma and chronic middle ear disease.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served during a period of war will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

When the presumption of soundness attaches to a claim but there is a question of pre-existing disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability pre-existed service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.

370 F. 3d at 1096.

In deciding whether a condition pre-existed service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).
The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for chronic middle ear disease, cholesteatoma, and Meniere's disease is warranted.

The Veteran has met the criteria to establish service connection for chronic middle ear disease.  Giving the Veteran the benefit of the doubt, the Veteran has established a current diagnosis of chronic middle ear disease.  See June 2010 Listen for Life Center at Virginia Mason Letter (noting Veteran's chronic ear disease); April 2015 VA Addendum (stating the Veteran has had chronic middle ear disease prior to, during, and after service); see also July 2003 Virginia Mason Medical Center Report (noting chronic middle ear disease); September 1991 VA Examination Report (finding probable otitis media); but see August 2013 VA Examination Report (finding no chronic middle ear disease).  The Veteran's 1982 entrance examination report notes serum in the Veteran's right ear and contains a notation to check the Veteran's ears, but does not note chronic middle ear disease.  Because the Veteran's chronic middle ear disease was not noted on his entrance examination, the presumption of soundness applies unless VA establishes by clear and unmistakable evidence that the Veteran's chronic middle ear disease pre-existed service and that there was no aggravation during service beyond the normal progression of the disease.  The Veteran had tubes in his ears as a child.  See September 2014 Board Hearing Transcript, p. 5; Veteran's February 1982 Report of Medical History.  The April 2015 VA examiner explained that such tube placement is performed primarily because of persistent middle ear infections or inadequate aeration of the middle ear cavity.  The April 2015 VA examiner therefore found that the Veteran's chronic middle ear disease clearly and unmistakably pre-existed service.  As to the aggravation element, the Veteran testified that he had approximately five severe ear infections during service, including two in the last year prior to separation.  See September 2014 Board Hearing Transcript, p. 7; see also October 1985 STRs (diagnosing ear infection); September 1987 STR (finding possible middle ear infection); Undated STR (noting June 1991 ear infection).  The April 2015 VA examiner stated that it is not known whether the Veteran would have had more or fewer episodes of ear infections as part of the natural progression of his chronic middle ear disease without service.  Therefore, the VA examiner was unable to opine that the Veteran's chronic middle ear disease clearly and unmistakably was not aggravated beyond the natural progression during service without resort to mere speculation.  

Because the Board has found that there is no clear and unmistakable evidence that the Veteran's chronic middle ear disease was not aggravated by service, the presumption of soundness at entrance is not rebutted.  See Wagner, 370 F.3d at 1096-97; 38 U.S.C.A. § 1111.  Accordingly, the Board concludes that the Veteran did not have a pre-existing disability (i.e., was sound at entrance) and that the Veteran's chronic middle ear disease was incurred in service.  Thus, entitlement to service connection for chronic middle ear disease is warranted.

The Veteran has met the criteria to establish service connection for cholesteatoma as secondary to service-connected chronic middle ear disease.  A current diagnosis is shown upon VA examination in August 2013.  The August 2013 VA examiner noted a link between cholesteatoma and the Veteran's ear infections and tube placement.  The April 2015 VA examiner noted that the most common cause of cholesteatoma is chronic middle ear disease.  Because the Veteran's chronic middle ear disease is now service-connected, and giving the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for cholesteatoma as secondary to chronic middle ear disease is warranted. 

The Veteran has met the criteria to establish service connection for Meniere's disease as secondary to service-connected chronic middle ear disease.  A current diagnosis is shown upon VA examination in August 2013.  The April 2015 VA examiner stated that Meniere's disease is an illness of poorly understood etiology but not related to middle ear infections.  However, the VA examiner cited to a Mayo Clinic resource which states that infections are a cause of Meniere's disease.  See April 2015 VA Examiner's Report, p. 5 (http://www.mayoclinic.org/diseases-conditions/menieres-disease/basics/cuases/con-20028251); see also Veteran's August 2015 Informal Hearing Presentation.  Because the Veteran's chronic middle ear disease is now service-connected, and giving the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for Meniere's disease as secondary to chronic middle ear disease is warranted.


ORDER

Service connection for chronic middle ear disease is granted.

Service connection for cholesteatoma is granted.

Service connection for Meniere's disease is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


